Ross, J.:
The complaint in this case does not state facts sufficient to *418warrant the interposition of a court of equity. It charges that the defendant “is a stockholder in said corporation (plaintiff), and was, up to July 23,1879, an employee engaged in,working in the foundry or shop of the plaintiff. That on said date, for good causefdefendant was dismissed front plaint'iff’s employ; that though thus discharged, he has, ever since said date, come daily to plaintiff’s shop or foundry, and insisted upon occupying his place as an employee of said plaintiff, and threatens to continue daily so to do. That there is a certain part of said foundry known as a bench and floor, whereon the said Eyall formerly worked, and upon which he still daily intrudes, and threatens to continue to occupy said space, and to prevent any one else from working therein. That while the said Eyall thus refuses to vacate said bench and floor, it is impossible for said plaintiff to procure another workman to occupy and work in said department. That the work of said shop is thus retarded, and the plaintiff is prevented from fulfilling its contracts, and is obliged to refuse work and to lose the profits thereof, and that if such conduct is not prevented the business of the corporation will be totally ruined. That in addition to the certainty of the said corporation’s ultimate ruin by the continuation of said acts and conduct of this defendant, it has suffered damage, and will continue to be damaged by this defendant’s acts and conduct, at the rate of fifty dollars per week from the twenty-third of July, A. D. 1879.”
It is only by inference that the complaint charges the defendant with the commission of a trespass. But even repeated trespasses are not of themselves sufficient to justify the interference of a court of equity by injunction. (Jerome v. Ross, 7 Johns. Ch. 332; S. C., 11 Am. Dec. 484; Catching v. Terrell, 10 Ga. 576; Thomas v. James, 32 Ala. 725; High on Injunctions, 2d ed.,vol. 1, p. 476; Hilliard on Injunctions, 3d ed., 345.) There is no averment in the complaint in this case, that the defendant is insolvent; nor does it appear therefrom that the wrongs complained of are irreparable, or destructive of the plaintiff’s estate in its nature and substance; nor that they are not susceptible of adequate compensation in damages. And if we look at the findings made after trial, we see that up to the time of the issuance of the restraining order, “by the *419conduct of defendant, plaintiff was damaged in at least the sum of ten dollars.”
The case, in truth, seems at most to he one of ordinary trespass ; annoying it may be, but one, nevertheless, for which the ordinary remedies of the law are ample.
Judgment reversed and cause remanded.
McKinstry and McKee, JJ., concurred.